Citation Nr: 1037599	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  08-09 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service-connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service-connection for a skin disability, to 
include as due to herbicide exposure (Agent Orange), and as 
secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to 
February 1989.

These matters come before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Decatur, Georgia.  

In July 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

The Veteran averred in a July 2008 letter to a senator, that his 
service connected back disability is worse than it has ever been.  
Thus, the issue of entitlement to an increased rating for 
his back disability has been raised by the record, but 
does not appear to have been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  

The issue of entitlement to service-connection for a skin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam.

2.  The Veteran has a current diagnosis of PTSD by a VA 
psychologist.
3.  The competent credible clinical evidence of record reflects 
that the Veteran's PTSD is causally related to his active service 
in Vietnam.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West  2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, (2009), 3.304 (effective July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, VA 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.

In VA correspondence to the Veteran in November 2005, VA informed 
the appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The correspondence did not include the criteria for 
assignment of a disability rating and an effective date, in the 
event of award of the benefit sought, as required by the Court in 
Dingess/Hartman.  The Board finds that this deficiency is not 
prejudicial to the Veteran.  In the decision below, the Board 
grants the Veteran's claim of entitlement to service connection 
for PTSD.  The AOJ will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), service personnel 
records, Social Security Administration (SSA) records, VA medical 
records, and military unit records.  Additionally, the claims 
file contains the appellant's statements in support of his claim.  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to the 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  

Legal Criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

VA is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The law provides that when, after consideration of all evidence 
and material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of a Veteran's clam, the benefit of 
the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 
(b); 38 C.F.R. § 3.102 (2009).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The first element of a claim for service connection is evidence 
of a current disability.  VA correspondence, dated in October 
2009, reflects that the Veteran has a diagnosis of PTSD. 

Generally, a service connection for PTSD specifically requires 
medical evidence establishing a diagnosis of the disability, 
credible supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2009). 
 
If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2009); see also, 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2010).  Similarly, if a stressor claimed by a veteran is 
related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg.  41092 (July 
15, 2010).

The Veteran's DD-214s reflect that his military occupational 
specialty (MOS) was a military policeman; however, this appears 
to have been after his service in Vietnam.  In addition, he had a 
secondary MOS of a Hercules Missile Crewman, and as an Air 
Defense Artillery Senior Sergeant.  He was awarded the Vietnam 
Service Medal and the Vietnam Campaign Medal.  His DA Form 2-1 
reflects that he participated in the Vietnam Winter-Spring 1970 
campaign, and the Sanctuary Counter Offensive in Vietnam, and 
Counter Offensive phase VII.  It further reflects he had overseas 
service in the Far East Pacific area of Vietnam for 11 months.  
It further reflects that in the year prior to service in Vietnam, 
he attended a 15 week counterintelligence agent's course.  Thus, 
the Board finds that there is sufficient evidence that the 
Veteran serviced in an area with hostile military forces. 

The Veteran avers the following stressors: that he was stationed 
at a base in Vietnam that received incoming fire, that he was 
worried about the ammunition dump "going off" due to such 
incoming fire, and that he was assigned to a security platoon 
with the responsibility to provide security for the Ammunition 
Depot at L.B., Vietnam and for providing security for ammunition 
convoys (although, he testified that he did not have any convoy 
duty).  He further avers that he engaged in small arms fire while 
on foot and vehicle patrol, and that he had a handgun drawn on 
him by an enemy combatant at close range.  

According to the new regulations on PTSD, effective July 13, 
2010, (75 Fed. Reg. 39843) if a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychologist confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  The Veteran avers that he was assigned to HHC, 
3rd Ordnance Battalion while stationed in Vietnam.  While the 
Veteran's personnel files do not indicate such an assignment, the 
record does include a certificate of training for him from the 3d 
Ordnance Battalion in Vietnam.  
Operational reports from the 3d Ordnance Battalion in 1970 
reflect small arms fire on several occasions around the 
perimeter, and some incoming fire.  The Veteran is not 
specifically mentioned; however, there is no clear and convincing 
evidence that he was not with 3d Ordnance Battalion and not 
exposed to hostile fire.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).  The Board finds that hostile fire is consistent with 
the places, types, and circumstances of the Veteran's service.  
The Board notes that the Veteran has also averred that he worked 
undercover to investigate potential criminal acts by black 
service members.  The Board finds that there is no corroboration 
of this service, and that it does not fit the definition of 
"hostile military or terrorist" activity.

Correspondence dated in October 2009, from Dr. R.G., a VA staff 
psychologist reflects that the Veteran completed several 
psychological tests including the Mississippi Scale for Combat 
Related PTSD, the Keane PTSD Subscale of MMPI-2, and the National 
Center PTSD checklist.  The examiner opined that the Veteran is 
currently suffering from chronic and severe PTSD as a result of 
his service in Vietnam.

Accordingly, and giving the Veteran the benefit of the doubt 
under 38 U.S.C.A. § 5107, service connection for PTSD is 
warranted. 


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted. 


REMAND

The Veteran avers that he has a skin disability causally related 
to active service, to include exposure to Agent Orange and 
diabetes.  He testified at the July 2010 Travel Board hearing 
that he first noticed red bumps on his skin shortly after 
returning from Vietnam.  (See Board hearing transcript, pages 6 
and 7).  The Board notes that the Veteran returned from Vietnam 
in March 1971.  He further testified that the bumps have been 
there ever since.  He stated that the condition "waxes and 
wanes" and that he uses cream to treat it.  

The Veteran's STRs are negative for any complaints of, or 
treatment for, a skin disorder.  Notably, there are reports of 
foot, knee, and heel pain, and such records do not reflect any 
skin disability of the lower extremities.  (See February 1985, 
January 1978).  Reports for shoulder pain ( April 1978, June 
1980, July 1980) and back pain (July 1977) are also negative for 
mention of a skin disability.  It is presumable when the 
examiners were examining the Veteran's lower extremities, 
shoulder, and back, they would have also seen his skin.  While 
the claims file contains several STRs for the Veteran, it does 
not contain a report of medical history or report of medical 
examination for separation purposes; thus, it is unclear if the 
claims file contains a complete copy of the Veteran's STRs.

In 1989, the Veteran filed a claim for compensation for numerous 
conditions.  He did not indicate that he had a skin disability.  
A May 1989 VA examination report reflects that the Veteran's skin 
was normal.  

A 2001 VA medical record, which appears to be from July, reflects 
the Veteran reported "very itchy flat purple papules/patches on 
his left ankle, right ankle, and right shin for eight months."  
A dermatology consult dated in November 2001 reflects the Veteran 
had a rash on his feet for one year.  March 2002 VA records 
reflect the Veteran needed a refill of Clobetasol cream.  

A July 2003 visual inspection of both feet for diabetic 
examination reflects both feet were "completely normal".  The 
report also notes his skin was warm, dry, and intact, with a 2 
centimeter square nodule noted on the right forearm.  

A November 2004 examination report by Dr. S.T. for evaluation of 
a bilateral ankle condition, degenerative joint disease of the 
lumbar spine, and diabetes mellitus type II, reflects that there 
are "no signs of skin disease present."  The report further 
reflects that the Veteran stated that the diabetes affected his 
skin resulting in a skin problem of a rash on the chest and neck 
which has been present for 30 years.

Based on the foregoing, the Board finds that a VA examination to 
determine the extent and etiology of any current skin disability 
would be useful in adjudicating the claim.  

In addition, there is no evidence of record that VA notified the 
claimant and his representative that a disability rating and/or 
an effective date will be assigned if service connection is 
awarded in accordance with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service connection 
for a skin disability, to include as due to 
agent orange and/or secondary to diabetes, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159 (2009), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and any 
other applicable legal precedent.  The 
notice should include the requirements for 
entitlement to service connection on a 
direct basis and on a secondary basis. 

2.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for a 
skin disability.  After obtaining a 
completed VA Form 21-4142, the AOJ should 
attempt to obtain any pertinent medical 
records, not already associated with the 
claims file.

3.  Attempt to obtain any additional 
service treatment records for the Veteran, 
to include any reports of medical history 
and/or reports of medical examination for 
separation purposes.  Associate any newly 
obtained records with the claims file.

4.  Schedule the Veteran for a VA 
examination, with an appropriate specialist 
if possible, to determine whether he has a 
current skin disability and the etiology of 
any such disability.  If possible, the 
examination should be scheduled during a 
flare-up of the Veteran's alleged skin 
disability.  Perform all necessary 
diagnostic tests and report all clinical 
manifestations in detail.  The examiner is 
asked to opine as to whether it is at least 
as likely as not (50 percent or greater 
probability) that the Veteran has a skin 
disability, and if so, whether any such 
disability is etiologically related to 
active service, to include exposure to 
Agent Orange and/or the Veteran's service-
connected diabetes.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her 
clinical experience, medical expertise, 
and established medical principles.  The 
clinician should review the claims folder, 
and this fact should be noted in the 
accompanying medical report.  

5.  Thereafter, adjudicate the issue of 
entitlement to service connection for a 
skin disability on appeal.  If the benefit 
sought is not granted, issue a supplemental 
statement of the case and afford the 
appellant and her representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


